DETAILED ACTION
The following Non-Final Office Action is in response to Applicant communication dated 10/06/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
 
Status of Claims
Applicant’s amendment amended claims 1, 5, 6, and 10. Claims 11-15 were previously cancelled. Claims 1-10 are pending and have been rejected as follows. 

Response to Amendment
The 35 U.S.C. 112(a) rejection of claims 1-10 is withdrawn in view of the amendments to the claims. 
A 35 U.S.C. 101 rejection of claims 1-10 is necessitated by amendment. 
The 35 U.S.C. 103 rejection(s) of claims 1-10 are maintained.  

Response to 35 U.S.C. 101 Arguments
	Applicant’s arguments with respect to 35 U.S.C. 101 are fully considered but unpersuasive. 
Applicant argues that the claims achieve a technical effect of ‘“reduce a total processing time for the jobs assigned to the second process to which the robot is positioned" to manufacture the product which provides a further technical effect that electrical power consumed by a robot is proportional to a processing time required by the robot. The subject matter of claim 1 may reduce the electrical power consumed by the robot and hence may reduce the electrical power consumed by the system of claim 1. (Remarks P. 7). Examiner finds this argument unpersuasive. There is no improvement to “electrical power consumption” described or conveyed in the disclosure or claims finding instead that the claims recite steps for optimizing assignment of jobs to reduce cost/time, with no description of how such job assignment achieves a “technical effect” of “reducing electrical power”, which is a business solution to a business problem not a technological one (MPEP 2106.04(d)(1): “The courts have not provided an explicit test for this consideration, but have instead illustrated how it is evaluated in numerous decisions. These decisions, and a detailed explanation of how examiners should evaluate this consideration are provided in MPEP § 2106.05(a). In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").”). 
Applicant asserts that “claim 1 explicitly limits any abstract idea to the robot performing the second process to which the robot is positioned as indicated in the output line balancing where a technical effect is to "reduce a total processing time for the jobs assigned to the second process to which the robot is positioned" to manufacture the product. (Remarks P. 7). Examiner finds this argument unpersuasive. The claims are directed to optimizing the line balancing/assignment of tasks to workers and robots on an assembly line, i.e. directed to solving an optimization problem to generate a balance of tasks which is the abstract idea itself, and not directed to any automatic control of the robot/assembly line or manufacturing of the product itself. Finding that the claimed “robot” performing the assigned tasks is merely an attempt to generally link the optimizing assignment of jobs to resources to a particular technological environment /field of use, i.e. the “robot” on the assembly line [for manufacturing a product] is merely the particular resource to which the optimized task assignment is assigned (MPEP 2106.05(h): Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.). 
 Applicant asserts “In addition, dependent claim 5 complies with MPEP 2106.05(c) by reciting "the calculating further calculates, when the jobs are assigned to the second process, and a degree of difficulty in execution of the jobs by the robot, and the solving further solves the optimization problem under the first condition, the second condition, and a third condition 
Applicant argues that the claims are not “directed to” the groupings of abstract ideas (Remarks P. 7). Examiner respectfully disagrees. The claims clearly recite limitations that fall within the groupings of abstract concepts as identified in the rejection below and the additional elements merely amount to a general purpose computer used to “apply” the abstract idea and the recitation of a “robot” to perform assigned jobs is at most merely an attempt at limiting the abstract idea to a particular field of use/technological environment and thus the additional elements fail to integrate the recited abstract idea into a practical application. 7Application No.: 15/636,240
Applicant argues “Regarding "Mental processes", "solving an optimization problem" is not a "mental processes." There is no evidence that a human mind can reasonably solve and optimization problem involving multiple inputs as recited in claim 1, namely "searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned." (Remarks P. 8). Examiner respectfully disagrees. The “searching”, i.e. determining a result, is performed by “solving an optimization problem” and thus is clearly an evaluation 
Applicant argues “In addition, claim 1 recites "control the manufacture of the product by way of the plurality of processes included in the assembly line, by causing the robot to perform the second combination of jobs assigned to the second process to which the robot is positioned as indicated in the output line balancing to control the manufacture of the product," thereby a technical solution by requiring or causing the robot to perform.” (Remarks P. 8). Examiner finds this argument unpersuasive as there is no “control” positively recited within the scope of the claim. 
Applicant argues “Regarding "Certain methods of organizing human activity", since claim 1 recites a positioning of a robot to a process, namely, "control the manufacture of the product by way of the plurality of processes included in the assembly line, by causing the robot to perform the second combination of jobs assigned to the second process to which the robot is positioned as indicated in the output line balancing to control the manufacture of the product," claim 1 is not directed to certain methods of organizing human activity.” (Remarks P. 8). Examiner finds this argument unpersuasive the “positioning” recited in the claim is under the BRI merely descriptive of the assignment of the resource (i.e. worker or robot) to a station within the assembly line and is descriptive of the data analyzed as part of the abstract idea, there being no active “control” or automatic positioning recited within the scope of the claim. 
Applicant asserts “Claim 1 recites a system which comprises "a line balancing apparatus and a robot" and "control the manufacture of the product by way of the plurality of processes included in the assembly line, by causing the robot to perform the second combination of jobs assigned to the second process to which the robot is positioned as indicated in the output line balancing to control the manufacture of the product."” (Remarks P. 8). Examiner notes that there is no “control” recited within the scope of the claim. 
Applicant asserts “Claim 1 recites searching for a combination of jobs by which "a total processing time for the jobs assigned to the second process to which the robot is positioned" is reduced, thereby a technical solution. “ (Remarks P. 8). Examiner finds this argument unpersuasive, the “searching”, i.e. calculation/solving of the optimization problem/formula, to find a combination of jobs to resources that reduce time/cost is part of the abstract idea itself and is a business solution to a business problem not a technological one. 
Application No.: 15/636,240positioned," and "control the manufacture of the product by way of the plurality of processes included in the assembly line, by causing the robot to perform the second combination of jobs assigned to the second process to which the robot is positioned as indicated in the output line balancing to control the manufacture of the product," thereby a technical solution by requiring or causing the robot to perform.” (Remarks P. 8). Examiner finds this argument unpersuasive. The aforementioned language referenced by Applicant is not recited in the amended claims. 
Applicant asserts “An example technical effect/benefit is that since the electrical power consumed by a robot is proportional to a processing time required by the robot, because claim 1 recites "reduce a total processing time for the jobs assigned to the second process to which the robot is positioned," the subject matter of claim 1 may reduce the electrical power consumed by the robot and hence may reduce the electrical power consumed by the system of claim 1. This means that the claimed invention is, as a whole, not an abstract idea.” (Remarks P. 9). Examiner finds this argument unpersuasive. As mentioned above, there is no reduction in “electrical power consumption” described or conveyed within the disclosure, instead the additional elements in the claims merely amount to a general purpose computer used to “apply” the abstract idea, i.e. solve the line balancing optimization problem, and the jobs being performed by a “robot” resource is merely an attempt to limit the abstract idea to a particular technological environment/field of use and therefore the additional elements when considered as a whole fail to integrate the recited abstract idea into a practical application. 
Applicant asserts “In other words, the subject matter of claim 1 is related to a product manufacturing and resolves the technical problem stated in the specification as "in the line balancing in which the operation time of a robot is extended due to the jobs assigned thereto, there are times when the actual total cost of the assembly line increases ([0007])". (Remarks P. 9). Examiner finds this argument unpersuasive. The paragraph referenced by Applicant appears to suggest that decreasing the use of robots on the assembly line decreases cost, i.e. “However, the use of a robot involves the running cost that varies according to the quantity of jobs and the operation time. For that reason, in the line balancing in which the operation time of a robot is extended due to the jobs assigned thereto, there are times when the actual total cost of the increases” which is opposite Applicant’s assertion that the “positioning” or “control” of the robot to perform a job achieves a technological improvement, instead Applicant’s specification appears to suggest that the “improvement” is achieved by not using or decreasing the use of robots and increasing the assignment to human workers (Spec: [0021]: In this way, by obtaining a combination in which the jobs J1 and J2 are assigned to the workers 21B to 21D to the extent possible, the line balancing apparatus 1 performs such line balancing by which the operation time (cycle time Ta) of the robot 21A can be held down and thus the running cost of the robot 21A can be reduced.) and it is not apparent how solving an optimization problem to increase the assignment of tasks to workers and reduce the assignment to robots results in an improvement in the functioning or control of the robot or product manufacturing itself, instead such job assignment balancing is a business solution to a business problem of reducing cost. 
Applicant argues the “output "line balancing" improves the relevant technology of the "system" that includes "a line balancing apparatus and a robot" to manufacture a product, which is described in the specification, paragraph [0007], as the technical problem to be solved.” (Remarks P. 10). Examiner finds this argument unpersuasive. The “outputting the line balancing” is merely the output of the results of the optimization problem calculations, e.g. provided to an operator for subsequent use in managing the assembly line (e.g. Spec: [0034]: The output unit 14 outputs the line balancing, which is retrieved by the searching unit 13, in the form of a file output or a display output on a display.), and is merely part of the abstract idea itself and does not improve the functioning of the “system”, i.e. “apparatus” and/or “robot”, itself. 
Applicant asserts “Amended claim 1 recites the integrated practical application also described in the specification to improve use of the robot in the assembly line, namely "reduce a total processing time for the jobs assigned to the second process to which the robot is positioned; ... outputting the searched line balancing, wherein the robot performs the second combination of jobs assigned to the second process to which the robot is Application No.: 15/636,240positioned as indicated in the output line balancing to manufacture the product," thereby a technical solution by requiring or causing the robot to perform” (Remarks P. 11). Examiner finds this argument unpersuasive, as previously mentioned the additional element of the “robot” performing the assigned jobs is merely an attempt at limiting the abstract idea to a particular field of use/technological environment and 
Applicants assertion that “the technical solution is "an evaluation value" or "solving an optimization problem" to search for the line balancing which realizes a technical effect.” (Remarks P. 11) is unpersuasive as the “evaluation value” and “solving an optimization problem” are part of the abstract idea and not an additional element that provides a technological improvement or inventive concept (MPEP 2106.05(I): “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract")”
	For at least these reasons, the 35 U.S.C. 101 rejection of claims 1-10 is re-necessitated by the amendments to the claims and maintained herein. See rejection below for further detail. 

Response to 35 U.S.C. 103 Arguments
Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive. 
Applicant argues that the cited references fail to teach:  “an optimization by which 'evaluation value' is be minimized, namely the "evaluation value which, when the jobs are assigned to the first process, indicates a difference between the total processing time for the jobs assigned to the first process and the takt time." In other words, the optimization of claim 1 seeks to minimize the difference between jobs assigned to the first process by the person and the upper limit of total processing time for the jobs assigned to the first process byApplication No.: 15/636,240 the person. This causes "reduce a total processing time for the jobs assigned to the second process to which the robot is positioned." “ (Remarks P. 13). Examiner finds this argument unpersuasive. 
The claims specifically recite “searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot1 is positioned” and the combination of references clearly teaches the aforementioned limitation. Specifically, Rekiek describes “searching for”/determining a line balancing, e.g. Rekiek: “The RP problem can be defined as follows…find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line” (P. 469), that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, e.g. Rekiek: “The GGA solution contains the following information: - for each station: …a list of tasks, their mode2” (P.478) and Fig. 11-12 showing finding a solution with assignment of tasks/jobs to stations with different modes/resources including assignments to “manual”/people and “robot”/“automated”, by solving an optimization problem, e.g. Rekiek: “The RP problem can be defined as follows” (P.469) and “Only two criteria are optimized in this example: - The cost of the assembly line has to be minimized” (P.480); Fig. 2: “Optimization method”, under a first condition that the calculated evaluation value becomes minimized, e.g. Rekiek: “Only two criteria are optimized in this example: - The cost of the assembly line has to be minimized” (P.480) and “find: …so that: the stations work load is as close as possible to the cycle time:” (P.469), and [considering] the total processing time for the jobs assigned to the first process is not over the takt time, e.g. Rekeik: “the cycle time constraint is complied with” (P.480) and “the desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing” (P.479) and Fig. 11-12 showing solutions to balance processing time below cycle time, “so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned”3, e.g. Rekiek: Fig. 11-12 showing solutions that resulted in a “reduced” total processing time of the jobs/tasks assigned to the station/process of a particular mode including automated/“robot”, for example in Fig. 11 solution (b) [the result of the optimization] had a “consequence” that the total processing time of the A station/process was reduced from“150”% to “90%” and in Fig. 12 from “110%” -> “90%” because some tasks were assigned to the M (manual station) after “searching for the line balancing…by solving the optimization problem”. Rekiek merely fails to clearly articulate that the considerations of cycle time/takt time is a “condition”/constraint of the optimization problem,  i.e. Rekiek describes it merely as an “objective”, (e.g. as described in detail Final Office Action P. 16), however Ghosh clearly describes “cycle time” as a boundary “condition” for manufacturing line optimization, e.g. Ghosh: [0050]: “cycle time targets can be optionally generated as boundary conditions…the boundary conditions are selected in a manner that enables a solution in the form of optimal usage allocations”; [0051]: “boundary conditions can be provided as targets or absolute limits not to be exceeded”, and therefore clearly the combination of Rekiek in view of Ghosh renders obvious that the cycle time/takt time is a “condition”/constraint [that the processing time of assigned jobs must meet/not be over] of the optimization problem, i.e. “solving an optimization problem under…a second condition that the total processing time for the jobs assigned to the first process is not over the takt time”. 
For at least these reasons, Applicant’s argument(s) are unpersuasive and the 35 U.S.C. 103 rejection(s) of claims 1-10 are maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an system and method for formulating and solving an optimization problem to “search” for/determine line balancing, i.e. calculating optimal resource management and job The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-5) and  “method” (claims 6-10). 
Step 2A – Prong 1: Claims 1-10 are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 6:
inputting, line balancing condition information that includes first information about a person positioned to a first process and the robot positioned to a second process, among a plurality of processes, included in an assembly line, second information about jobs assigned to a process among the plurality of processes and third information of a takt time indicating an upper limit of a total processing time for the jobs assigned to the first process, and  
job information about whether the robot has an ability for a job and about a job time required for the job, 
wherein a product is manufactured by the person and the robot performing the jobs respectively assigned thereto, through the plurality of processes included in the assembly line; (bold emphasis added) (finding that any actual manufacturing of the product by the person is outside of the scope of the claimed system which includes “a line balancing apparatus and a robot”, the claims being directed to the determination of the line balancing assignments for a person positioned/assigned on the assembly line that is merely performed by the general purpose computer/”apparatus”, the aforementioned “wherein” being within the “wherein the line balancing apparatus comprises a processor that executes a process comprising:” and thus is merely descriptive of the optimization/simulation environment and the data being analyzed as part of the abstract idea)
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the first process, indicates a difference between the total processing time for the jobs assigned to the first process and the takt time; 
searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to , as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned; and
outputting the searched line balancing…
Dependent claims 2-5 and 7-10 recite the same or similar abstract idea(s) as parent independent claims 1 and 6 with merely a further narrowing of the abstract idea(s) to particular types of data and constraints used to solve for the optimal line balancing and reciting additional calculations performed as part of the abstract idea(s), specifically:
In claims 2 and 7: wherein the line balancing condition information further includes a sequence constraint indicating a constraint condition regarding a sequence of jobs assigned to processes included in the assembly line, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs satisfying the sequence constraint.  
In claims 3 and 8: wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, and a family number that for a job in a branching sequence and is inherited for a job in a merging sequence, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.  
In claim 4 (and similarly in claim 9): wherein when the total processing time for the jobs assigned to the first process is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in a process. (Examiner notes that the “changing positioning of a robot to another process” or “switching from the robot to a person in the process” is part of the “searching”/solving of the optimization problem and thus are changes in the variables considered in the solving/simulation of line balance alternatives)
In claims 5 and 10: wherein the calculating further calculates, when the jobs are assigned to the second process, and a degree of difficulty in execution of the jobs by the robot, and the solving further solves the optimization problem under the first condition, the second condition, and a third condition that the calculated degree of difficulty is minimized.  
 	The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations directed to searching/solving an optimization problem to determine a line balancing that minimizes the difference between cycle time and takt time to minimize an evaluation value, e.g time or cost, as described above, are found to correspond to the categories of:
“Mathematical Concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;” because the claims clearly recite the determination of constraints, calculating of values, and searching/solving of an optimization problem which are clearly mathematical concepts;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” because the “receiving” of the input variables, “calculating” of an evaluation value, “searching” including “solving” the optimization problem for line balancing, and “outputting” the results are observations, evaluations, and/or judgments including mathematical calculations/determinations capable of being performed mentally and/or using pen and paper; and/or
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” because the claims recites steps for receiving  information/ data to search for/calculate an optimal line balancing according to various conditions/constraints and outputting the results to be implemented, e.g. to an operator for use in job assignment and resource management for an assembly line, and thus is clearly a method of organizing human activity including part of the business management and/or commercial activity of an assembly line and/or managing personal behavior, e.g. following rules or instructions.
Step 2A – Prong 2: Claims 1-10 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The claims recite the additional elements of: “A line balancing apparatus … wherein the line balancing apparatus comprises a processor that executes a process” (claims 1-5), “A line balancing method in which a computer executes a process” (claims 6-10), and “using a processor” (claim 6 [dependents 7-10]), which merely amount to generic computer structure (Specification [0060]-[0062]) used to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)) and therefore the aforementioned elements fail to integrate the abstract idea into a practical application. 
“a robot” (claim 1 [dependents 2-5]), wherein the robot is to perform the combination of jobs assigned to the process to which the robot is positioned as indicated in the output line balancing to manufacture the product.” (claims 1, 6 [dependents 2-5 and 7-10]), however the recitation of a “robot” as part of the system that “is to perform” the combination of jobs indicated in the output line balancing is at most merely an attempt at limiting the abstract idea, of searching/determining an optimal line balancing of job assignments, to a particular field of use/technological environment of optimizing job assignment to workers and robots of an assembly line (MPEP 2106.05(h)). Noting that the robot is merely “to perform” the jobs as described in the “wherein” clause, there being no positively recited communications with or functions performed by the “robot” within the scope of the claims, the claims merely positively reciting “inputting” data, “calculating” data, “searching” for a line balancing by “solving” an optimization problem, and “outputting” the resulting line balancing, e.g. to an operator for subsequent use in managing the assembly line (Spec: [0034]: The output unit 14 outputs the line balancing, which is retrieved by the searching unit 13, in the form of a file output or a display output on a display.), (MPEP 2111.04(I): “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”). However even assuming arguendo that the claims require performance of the jobs by the robot within the scope of the claims this is merely the limiting of the abstract idea to a particular field of 
Step 2B: Claims 1-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer used to apply the abstract idea and attempts to limit the abstract idea to a particular field of use/technological environment of line balancing for an assembly line including both robot and worker resources performing jobs, and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f), (h)).
	Claims 1-10 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, and 9 rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek et al. “A multiple objective grouping genetic algorithm for assembly line design”, Journal of Intelligent Manufacturing, 12, 467-485 (2001) (hereinafter “Rekiek”) in view of
Costanza US 6198980 B1 (hereinafter “Costanza”), in further view of 
Ghosh et al. US 20110282475 A1 (hereinafter “Ghosh”).
Claims 1 and 6,
Rekiek teaches: A system comprising: a line balancing apparatus and a robot, wherein the line balancing apparatus comprises a processor that executes a process comprising: / A line balancing method in which a computer executes a process comprising: (Rekiek: P. 483:c.1,¶3: “The main advantage of such a computer-aided tool is that it allows to try a lot of different combinations for a lot of different sets of data”; P.479:c.1,¶2: “Figure 14 shows a “virtual” line resulting from RP, automatically built in the AUTOMOD software”; P. 467:c.1-2: “Tasks are accomplished by a group of workers, machines, or robots”; Fig. 13: Relationship between the real architecture of the line and its representation: showing an assembly line with “robot”, “automatic station”, and “manual station”)
Inputting line balancing condition information that includes first information about a person positioned to a first process and the robot positioned to a second process, among a plurality of processes, included in an assembly line (Rekiek: P.469: Fig. 2; P.467:c.1-c.2: “The Assembled product takes shape gradually, starting with one part (usually called the base part). The remaining parts being attached at the various stations the product visits. An assembly line is a sequence of stations, connected together by a material handling system. Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product. Tasks are accomplished by a group of workers, machines or robots. After a lapse of time called cycle time, the conveyor moves, thus positioning each product in front of the next station in the line. The product previously at the last station is finished and leaves the line”; P.468:c.2,¶4: “Preparation: The designer introduces its input data (tasks, resources, constraints, preferences, etc.)”; P.472:Fig. 3, c.1,¶1: “an equipment database which yields the features of the different resources (cost, reliability, process time, occupied area)”; P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and given a fixed number of stations, a desired cycle time and possible precedence among tasks”; P. 480: Table 3, col.2,¶2: “(2) Generate all valid resources combinations for each station”)(finding that the “processes” as described in Applicant’s disclosure include processes A-D depicted as process “stations” having multiple “jobs”/tasks as part of the station Fig. 2-3, [0024], as similarly taught by Rekiek as described above, noting at least: P.467:c.2,¶1 “Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product”, P.468 Fig. 1; P.474:c.1,¶3: “some operations have to be fixed on a given station (control station, paint station, etc.) and no additional operation can be added to it, (2) linked operations: a set of operations must be grouped on the same station but additional operations can be added”; P. 478 Fig. 12-13 and col. 2: “6. Mapping phase (phase  3) The optimization module yields a logical-layout of the line. The GGA solution contains the following information: cycle time, the number of stations; for each station: the process time, a list of tasks, their mode, order as well as their position; a list of resources”), 
second information about jobs assigned to a process among the plurality of processes (Rekiek:P.469: Fig.2; P.468:c.2,¶4: “Preparation: The designer introduces its input data (tasks, resources, constraints, preferences, etc.)”; P. 472:c.1,¶1: “for each task”; P.471:c.2,¶4: “Once the product and the existing resources of the enterprise have been analyzed, a set of assembly plans are proposed as well as the possible resources to accomplish each task. The preparation data and especially the equipment selection step yields a set of equipment which can perform a given set of operations”; P.469:c.1,¶3: “Given a set of tasks…find: an assignment of the tasks to stations along the line”), and 
third information of a takt time indicating an upper limit of a total processing time4 for the jobs assigned to the first process; (Rekiek: P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P. 469: col. 1: “the RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: - the resources to be allocated to each task, among the possible ones; - an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time. The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. - A maximal availability of the line is attained. - The work load is balanced as possible among the stations.”; Fig. 11-12 showing the cycle time as a upper threshold for station workload/processing time) , and 
job information about whether the robot has an ability for a job and about a job time required for the job [, using a processor] (Rekiek: P. 472:c.1-c.2: “Process time”, Fig. 2, Table 1 on P. 473; P.473-474: “Availability: The availability of an equipment is defined as the relative total time that it is available for use”, “Incompatibilities between equipment: Another element one should take into account is the possible incompatibility between some equipment…The matrix l is taken into account when selecting equipment to be allocated to a station”, “Grouping preferences for HAL: Three possible methods for each operation are considered (manual, robotic and automated). The compatibility between the different modes yields a set of dissociative constraints (manual tasks cannot be grouped with robotic or automated ones).”,; P.479:c.2,¶1-P.480:c.1,¶1: “Table 3 presents the possible resources to accomplish each task as well as the operating mode (M: manual, R: robotic and A: automated) associated to each piece of equipment. For instance, task 1 can be performed with one of the three equipment [0, 1, 2], 0 corresponding to a manual operator, whilst 1 and 2 are automated FGs”, Table 3; P. 472:col.1,¶1: “an equipment database which yields the features of the different resources (cost, reliability, process time, occupied ;
Wherein a product is manufactured by the person and the robot performing jobs respectively assigned thereto, through the plurality of processes included in the assembly line using a processor; (Rekiek: P.468: Fig. 1; P.469: Fig. 2; P.467:c.1-c.2: “The Assembled product takes shape gradually, starting with one part (usually called the base part). The remaining parts being attached at the various stations the product visits. An assembly line is a sequence of stations, connected together by a material handling system. Each station performs one or more tasks (addition of components, inspection, etc.) on the partially finished product. Tasks are accomplished by a group of workers, machines or robots. After a lapse of time called cycle time, the conveyor moves, thus positioning each product in front of the next station in the line. The product previously at the last station is finished and leaves the line”; P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line”; P. 480: Table 3, col.2,¶2: “(2) Generate all valid resources combinations for each station”; P.474:c.1,¶3: “some operations have to be fixed on a given station (control station, paint station, etc.) and no additional operation can be added to it, (2) linked operations: a set of operations must be grouped on the same station but additional operations can be added”; P. 478 Fig. 12-13 and col. 2: “6. Mapping phase (phase  3) The optimization module yields a logical-layout of the line. The GGA solution contains the following information: cycle time, the number of stations; for each station: the process time, a list of tasks, their mode, order as well as their position; a list of resources”; Fig. 11-13 showing Manual, Automatic, and Robotic assignment to stations of the assembly line), 
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the first process…(Rekiek: Fig. 11-12; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.471:c.2,¶4: “The goal of this step is to determine a list of equipment to be used in order to minimize the total cost of the line”; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2: “The numbers in bold correspond to station loads exceeding the target cycle time. It means that for a grouping of operations on a station it was impossible to comply with the cycle time, even when choosing the fastest resource for each operation”; P. 482:Table 5 showing Balance and Cost values calculated; P.480:c.2:¶1-2; P.478:c.1:¶1-c.2:¶2: “The evaluation function for the MO-GGA is net flow computed for the associated MCDA problem, taking into account, the balance, the cost, the availability of the line. The solutions are compared to each other thanks to the flows, depending on the current population.”; P.476:Fig. 10; P.478, col. 2: “for each station: the process time; a list of tasks, their mode, order as well as their position; a list of resources.; Fig. 13 showing process time is determined for each station) 
searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned (Rekiek: P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line,; Fig. 11-13 showing finding a solution with assignment of jobs to stations with different The GGA solution contains the following information: - cycle time –the number of stations; -for each station: the process time; a list of tasks, their mode, order as well as their position; a list of resources.”; P. 474: “Grouping preferences for HAL: Three possible methods for each operation are considered (manual, robotic and automated). The compatibility between the different modes yields a set of dissociative constraints (manual tasks cannot be grouped with robotic or automated ones).”,; P.479:c.2,¶1-P.480:c.1,¶1: “Table 3 presents the possible resources to accomplish each task as well as the operating mode (M: manual, R: robotic and A: automated)”), by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized (P.469:c.1,¶: “The RP problem can be defined as follows. Given a set of tasks, and for each of them a set of possible resources characterized by their price, availability and speed in terms of the resulting duration of the task; given a fixed number of stations, a desired cycle time and possible precedence among tasks, find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time.”) 
and [an objective that] the total processing time for the jobs assigned to the first process is not over the takt time (P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized.; P.480:c.1,¶5-c.2,¶2: “The cycle time constraint is complied with by observing that there is a minimal/maximal duration for each task.” ; P.469:c.2,¶1: “The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. – A maximal availability of the line is attained. – the work load is as balanced as possible among the stations.”; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; Fig. 11-12 showing optimizing line balancing respective to maintaining the processing time below the “cycle time” line/limit including for manual (M) station(s)) so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned [, using the processor]; (Fig. 11-12 showing finding a solution that moves tasks from an automated station to a Pressure difference:…It begins by finding a station exceeding the cycle time(the high pressure) as well as the station less filled (less pressure) (refer to Fig. 12a). The goal is to move the exceeding process time of the station the former station to fill the gap (idle time) on the latter.; p.477:c.2: section: “Merge and split”) (Also Rekiek: P.471:c.2,¶4: “The goal of this step is to determine a list of equipment to be used in order to minimize the total cost of the line”; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; Fig. 2; P.476:Fig. 10; P.477:c.1:¶2-3; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.478, col. 2: “for each station: the process time; a list of tasks, their mode, order as well as their position; a list of resources.; Fig. 13 showing the output of the optimization includes process time and list of tasks determined for each station, and the stations including modes of manual, automatic, and robotic;) 
outputting the searched line balancing, using the processor, wherein  the robot performs the second combination of jobs assigned to the second process to which the robot is positioned as indicated in the output line balancing to manufacture the product.(Rekiek: Fig. 13 “Relationship between the real architecture of the line and its representation”, showing the output line balancing with tasks assigned to robots to perform in manufacturing a product, P. 479, first para.: “This information only constitutes the logical layout of the assembly line, presented on the left side of Fig. 13. The right part shows a real assembly system whose layout is based on the results of the RP; P.468:c.2,¶4: “Mapping: The mapping allows the designer to analyze and test the results using a simulation package”; P.469: Fig. 2; P.478:c.2,¶3:”6. Mapping phase (phase 3)”, “The optimization module yields a logical-layout of the line. The GGA solution contains the following information: - cycle time –the number of stations; -for each station: the process time; a list of tasks, their mode, order as well as their position; a list of resources.”, Fig. 13; P.479:c.1,¶1-2: “The mapping phase helps the designed to make a first draw of the assembly line. Figure 14 shows a “virtual” line resulting from the RP, automatically built in the AUTOMOD software”; P.478: Fig. 13; P. 477:Fig. 11; P.479:c.2,¶1-P.480:c.1,¶1: “Table 3 presents the possible resources to accomplish each task as well as the operating P. 467: describing determining assembly line design for a manufacturing process that includes workers and robots producing products) 
Rekiek fails to clearly and explicitly recite: 
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the first process, indicates a difference between the total processing time for the jobs assigned to the first process and the takt time [,using the processor]; (bold emphasis added)
Although Rekiek describes determining the optimum solution according to balance and cost constraints (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.478:c.1:¶1-c.2:¶2) including considering a cycle time objective (P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”) and calculating process times, indicating those that exceed the desired cycle time (P.472:c.1,¶1: “the desired cycle time”, Fig. 3), as well as calculating “Balance” values (P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2; P. 482:Table 5 showing Balance and Cost values calculated) and trying to find a solution that balances the line by minimizing the difference between the actual time and cycle time for each workstation/process (P.477:Fig.11), Rekiek fails to clearly articulate “calculating…an evaluation value which …indicates difference between the total processing time …and takt time”.
searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned [, using the processor]; (bold emphasis added)
Although Rekiek describes balancing the processing times of the workstations to be as close as possible to the cycle time, i.e. minimizing the difference between processing and takt/cycle time, and showing finding solutions that prevent processing time from exceeding the cycle time as an objective (as described above including at least: Fig. 11-12; p.477:c.2: “Merge and split” and “Pressure difference”; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.469:c.1,¶: “find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line, so that: no precedence constraint is violated; the stations work load is as close as possible to the cycle time.”; P.469:c.2,¶1: “The following objectives have to be met: - The total cost of resources allocated to tasks is as less as possible. – A maximal availability of the line is attained. – the work load is as balanced as possible among the stations.”), Rekiek fails to clearly teach that the “total processing time for the jobs” “is not over the takt time” is a condition, e.g. hard constraint, of the optimization
Costanza however, in analogous art of manufacturing design and line balancing, clearly teaches:
calculating, based on the line balancing condition information and the job information, an evaluation value which, when the jobs are assigned to the first process, indicates a difference between the total processing time for the jobs assigned to the first process and the takt time [,using the processor]; (bold emphasis added) (Costanza: Fig. 6, 10; c.20:43-57:  The computerized mixed-model manufacturing design system 1 (see FIG. 1) calculates the number of resources required at each process to manufacture the set of products. In some embodiments, the term "resources" refers to individual machines or quantities of labor required for a process, i.e., operations, machines, pieces or people required to support the manufacture of products in each process. In the present exemplary embodiment, the resources at each process are analyzed and adjusted, if necessary, to balance the demand weighted average cycle time AwT.sub.j with the takttime OPc/t.sub.j at each process j. This resource balancing ensures smooth product flow between adjacent processes. Other embodiments of this invention may balance the resources after the definition process cells have been created and operations within those cells defined.; c.4:19-30: In another embodiment, a demand weighted average cycle time is computed for each process. The demand weighted average cycle time can be computed from the demand-at-capacity for each product at each process and the actual time for each product to pass through each process. The demand weighted average cycle time for each process is compared with the takt time. If the demand weighted average cycle time for a process significantly exceeds the takt time for that process, the number of resources used to perform that process can be increased until the demand weighted average cycle time is acceptably comparable with the takt time.; c.20:15-24: The actual cycle times for each product at a process will be dependent on the work performed on that product model. Consequently, the demand weighted average cycle time at a process may deviate significantly from the takt time. Alternatively, adjusting the amount of resources required may occur at either the process level, prior to grouping processes into cells, or at the cell level. A resource multiplier is used to scale the amount of resources required in order that the takt time (OPc/t.sub.j) be nearly the demand weighted average cycle time (ATw.sub.j).; c.9:20-26: In resource balancing 200, an operational cycle time defining the maximum cycle time for each product unit at each process is calculated and compared to a weighted average actual cycle time for that process. Resources at each process are balanced (for example, by adding additional machines or people) so that the actual weighted cycle time is approximately equal to the operational cycle time.; c.27:65-c.28:56: A time index is calculated at step 465 for the current operation in the current cell according to the following equation: OTIml=ATml/OPc/tl)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek’s system and method(s) for line balancing optimization as described above, to clearly include solving the optimization problem by minimizing a calculated evaluation value that indicates a difference between a cycle time and the takt time so as to reduce a cycle time of a process to which the robot is positioned in view of Costanza in order to improve manufacturing line design by continuously balancing and refining 
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek with the teachings of Costanza, as described above, in the same field of manufacturing line design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. ”; P.478:c.1:¶1-c.2:¶2; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.480:c.1,¶5-c.2,¶2: “The cycle time constraint is complied with by observing that there is a minimal/maximal duration for each task. The theoretical minimal (respectively maximal) number of stations is the sum of the duration of the fastest (respectively slowest) resource of each task over the cycle time.”; P.481:c.1:¶1; P. 481:c.2:¶2; P. 482:Table 5; P.477:Fig.11; P. 480: Table 3) describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration various objectives and constraints including cycle time for line balancing and Costanza (at least: Abstract; Fig. 6, 10; c.9:20-26; c.20:43-57; c.28:27-50) describing optimizing mixed-model manufacturing line design by balancing resources, including people and machines, and operations according to the actual cycle time and the operational/desired cycle time or takt time, the results of the combination were predictable (MPEP 2143 A).

Costanza fails to clearly articulate: 
searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned [, using the processor]; (bold emphasis added)
Although Costanza describes searching for line balancing that tries to make the actual processing time equal to the cycle/takt time by maintaining the process time within a range of the operational cycle time based on a defined lower and higher threshold limit for the calculated time index (process time / cycle time), including allowing the operator to set the limits including an upper threshold that limits the processing time to exceed the cycle time by a small range of deviation, e.g. an upper limit of 1.1, (c.24:21-c.25:2; c.9:20-26: In resource balancing 200, an operational cycle time defining the maximum cycle time for each product unit at each process is calculated and compared to a weighted average actual cycle time for that process. Resources at each process are balanced (for example, by adding additional machines or people) so that the actual weighted cycle time is approximately equal to the operational cycle time.) Costanza fails to clearly teach a limit/”condition” that the processing time not be over the cycle time
Ghosh however, in analogous art of optimizing scheduling and control of machines in a manufacturing facility, clearly teaches:
searching for a line balancing that includes a first combination of jobs assigned to the first process to which the person is positioned and a second combination of jobs assigned to the second process to which the robot is positioned, by solving an optimization problem under a first condition that the calculated evaluation value becomes minimized and a second condition that the total processing time for the jobs assigned to the first process is not over the takt time so as to, as a consequence, reduce a total processing time for the jobs assigned to the second process to which the robot is positioned [, using the processor]; (bold emphasis added) ([0050]: Referring to step 12, throughput targets and cycle time targets can be optionally generated as boundary conditions for determining control signals for the machine in the manufacturing facility. The throughput targets and cycle time targets can be generated for a limited set of product types to be manufactured in the manufacturing facility. Because the capability to generate control signals that meet the boundary conditions depend on the nature and severity of limitations that the boundary conditions impose, the boundary conditions are selected in a manner that enables a solution in the form of optimal usage allocations and/or a set of control signals designed to meet the boundary conditions.; [0051]: For example, the boundary conditions can include a throughput target or a cycle time target for each of the multiple types of products to be manufactured in the manufacturing facility. Each component of the boundary conditions can be provided as targets or absolute limits not to be exceeded. The generation of the boundary conditions is effected by consideration for business needs, analysis of past performance of the manufacturing facility, a combination of both, or any other reasonable business methods. Transmission of the throughput targets and/or cycle time targets to the computer can be effected by an input means for inputting boundary conditions. The input means can be an automated data transmission device or a manual input device such as a keyboard or a mouse. The input means can be a part of the computer, or can be a separate device connected to the computer through a wireless or wire connection.; [0053]-[0054]: These parameters include (but are not limited to) the best work allocation of each tool's up-time to each type of product, the best mix of products to support for maximum revenue and the ideal WIP levels at each tool to minimize cycle time mean and/or variability…The long-term optimization model representation can be in any mathematical form representing a multi-variable optimization problem subject to limitations of the boundary conditions. The long-term optimization model representation can be solved by analytical methods, by an iterative convergence to a solution, by a statistical method such as Monte Carlo simulations, or a combination of any of the above.; [0056]: Referring to step 106, the optimal usage allocations is determined for each machine in the manufacturing line by solving the long-term optimization model representation for the unknown variables, i.e., the optimal usage allocations. The long-term optimization model representation is solved subject to specific boundary conditions provided at step 12 or, in the absence of such specific boundary conditions, subject to the general boundary conditions of minimizing the cycle times and maximizing the total throughput. For each machine having an index of j, the sum of the values of fij's for all values of i is equal to 1.0. Each value of fij is in the range from 0.0 to 1.0. The optimal usage allocations embodied in a complete set of queues constitute long-term control signals, which are stored in the master scheduler and transmitted to the machines in the manufacturing facility.;)
to clearly include searching for a line balancing by solving the optimization problem with a condition that the assignment of jobs to a station/process [including to which a worker is positioned] does not exceed the cycle/takt time in view of Ghosh in order to effectively manage a manufacturing facility by determining optimal usage of controlled machines by balancing cycle time and throughput goals according to desired design time considerations and optimizing the operation of the facility by ensuring the best cycle times are realized (Ghosh: [0003]-[0007]; [0004] Optimal operation of a manufacturing facility can be effected by reducing the cycle times and increasing the throughput.; [0005]: Effective WIP management requires achieving the two goals simultaneously, or achieving at least one of the two goals without causing a substantial disadvantage with respect to the other goal.; [0006]: This results in the manufacturing facility operating at or close to its efficiency frontier, where the best cycle times are realized. ; [0035]; [0051]: The generation of the boundary conditions is effected by consideration for business needs, analysis of past performance of the manufacturing facility, a combination of both, or any other reasonable business methods.) (see MPEP 2143 G).
Furthermore, it would have been obvious to one having ordinary skill in the art to have combined the teachings of Rekiek/Costanza, as described above, with the machine scheduling and control based on cycle time boundary conditions taught by Ghosh in the same field of manufacturing facility optimization and planning and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (Fig. 2-3; P.472: col. 1; P. 469 col. 1; Fig. 11-12; p.477:c.2: “Merge and split” and “Pressure difference”; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.469:c.1,¶: “find: the resources to be allocated to each task, among the possible ones; an assignment of the tasks to stations along the line, so that: no precedence constraint is an operational cycle time defining the maximum cycle time for each product unit at each process is calculated and compared to a weighted average actual cycle time for that process. Resources at each process are balanced (for example, by adding additional machines or people) so that the actual weighted cycle time is approximately equal to the operational cycle time.), and Ghosh (Fig. 1; [0049]-[0050]; [0054]-[0056]) describing the optimization being for machine queuing/scheduling and based on solving an optimization model using analytical methods to converge to an optimal solution, the results of the combination were predictable (MPEP 2143 A).

Claims 2 and 7,
Rekiek/Costanza/Ghosh teach all the limitations of parent claims 1 and 6 as described above. 
Rekiek further teaches: wherein the line balancing condition information further includes a sequence constraint indicating a constraint condition regarding a sequence of jobs assigned to processes included in the assembly line, and the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs satisfying the sequence constraint.  (Rekiek: P.472:c.1,¶1-2: “for each task: the precedence constraints between this task and the others”, “Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been 

Claims 4 and 9,
Rekiek/Costanza/Ghosh teach all the limitations of parent claims 1 and 6 as described above. 
Rekiek further teaches: …the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in the process.  (Rekiek: p.477:c.2: “Merge and split: …In order to find a good balancing, one way is to merge the two manual stations and to split the automated one…Figure 11b represents the solution obtained after the merge and split procedure. Starting from two manual stations and one automated station, one has now one manual station and two automated ones. Regarding the balancing, the second solution is better than the first. The task moves of course have to respect the precedence constraint of the product. The hard constraint related to the operating modes is to be verified each time move is tried….The equipment used on the two stations in Fig. 11b is not the same as the resources allocated to the third station in Fig. 11a”, in other words moving the equipment to different work stations/processes of the assembly line as shown in Fig. 11; P.477:c.2,¶3-P.478:c.1,¶2: “Pressure difference:…It begins by finding a station exceeding the cycle time(the high pressure) as well as the station less filled (less pressure) (refer to Fig. 12a). The goal is to move the exceeding process time of the station the former station to fill the gap (idle time) on the latter. The operating mode and the precedence constraints of the tasks to move have to be verified”, in other words switching from automated to manual as shown in Fig. 12a-b)
Rekiek fails to clearly describe:  
when the total processing time for the jobs assigned to the first process is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in the process. 
Although Rekiek describes determining the optimum solution according to balance and cost constraints (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. – The cost of the assembly line has to be minimized.”; P.478:c.1:¶1-c.2:¶2) including considering a cycle time objective (P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”) and calculating process times, indicating those that exceed the desired cycle time (P.472:c.1,¶1: “the desired cycle time”, Fig. 3) and changing modes, i.e. from robot to person in order to reduce the process time to be within the cycle time (P.477:c.2,¶3-P.478:c.1,¶2), as well as calculating “Balance” values (P.481:c.1:¶1: “It presents the process time on the different stations, the total cost of the line according to the different optimization strategies. N represents the number of stations, Cost is the cost of the line in arbitrary units, and Balance represents the imbalance of the line (arbitrary units too).”; P. 481:c.2:¶2; P. 482:Table 5 showing Balance and Cost values calculated) and trying to find a solution that balances the line by minimizing the difference between the actual time and cycle time for each workstation/process (P.477:Fig.11), Rekiek fails to clearly articulate the searching includes considering whether “the total processing time for the jobs assigned to the first process is [not] within the takt time”
Costanza however clearly further teaches: 
when the total processing time for the jobs assigned to the first process is not within the takt time, the searching searches for the line balancing either by changing positioning of a robot to another process of the assembly line or by switching from the robot to a person in the process. (bold emphasis added) (Costanza: Fig. 6, 10; c.21:15-24:  The actual cycle times for each product at a process will be dependent on the work performed on that product model. Consequently, the demand weighted average cycle time at a process may deviate significantly from the takt time. Alternatively, adjusting the amount of resources required may occur at either the process level, prior to grouping processes into cells, or at the cell level. A resource multiplier is used to scale the amount of resources required in order that the takt time (OPc/t.sub.j) be nearly the demand weighted average cycle time (ATw.sub.j).; c.9:20-26: In resource balancing 200, an operational cycle time defining the If at step 453 the time index is outside of the range bounded by LTV and UTL, then the designer/operator may perform any of a number of mitigating steps, including those identified in block 456. These mitigating actions in step 456 include reducing the work content time per task 457, modifying the production time 458, reducing moves or step times 459, building inventory in upstream operations 460, identifying overlap times 461, redesign processes or products 462, or identify additional resources 463. For example, if the time index exceeds the UTV, then process improvements, or reduction or elimination of move or setup times may be made that will reduce the work content time of the process, thereby reducing the actual cycle time. Overlapping machine times, labor times, or machine/labor times will also reduce the work content time at a process. Additional actions that may be taken to make the actual cycle time approximately equal to the cell takt time include increasing the number of hours worked per day at that operation as at 458, permitting a small inventory build up at 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek’s system and method(s) for line balancing optimization as described above with respect to parent claim 1 and 6, to clearly include searching for a line balancing where the processing time of a process(es) is within the takt time and when the processing time is not within the takt time, searching for a line balancing by switching robot positioning or switching from a robot to a person in view of Costanza in order to improve manufacturing line design by continuously balancing and refining line design thus eliminating WIP accumulation and idle processes (Costanza: c.3:54-c.4:3; C.2:53-62) and better define the resources needed and balance of the line (C.28:57-c.29:10) to ensure smooth product flow (c.20:43-57) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek with the teachings of Costanza, as described above, in the same field of manufacturing line design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (P.471:c.2,¶4; P.480:c.1,¶2: “Only two criteria are optimized in this example: - The imbalance between the process times of the stations is to be minimized. ”; P.478:c.1:¶1-c.2:¶2; P.472:c.1,¶1: “the desired cycle time”, Fig. 3; P.479:c.2,¶1: “The desired cycle time of the line is fixed at 15s. Note that this cycle time is an objective, and not a hard constraint in the balancing philosophy”; P.481:c.1:¶1; P. 481:c.2:¶2; P. 482:Table 5; P.477:Fig.11; P. 480: Table 3) describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration various objectives and constraints including cycle time for line balancing and based on a station exceeding a cycle time determining/finding a line balancing by moving equipment to different stations/processes or switching from between resources/modes, e.g. from automated to manual Merge and split”, Fig. 11; P.477:c.2,¶3-P.478:c.1,¶2: “Pressure difference”, in other words switching from automated to manual as shown in Fig. 12a-b) and Costanza (at least: Abstract; Fig. 6, 10; c.9:20-26; c.20:43-57; c.28:27-50) describing optimizing mixed-model manufacturing line design by balancing resources, including people and machines, and operations according to the actual cycle time and the operational/desired cycle time or takt time, the results of the combination were predictable (MPEP 2143 A).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek/Costanza/Ghosh, as applied to parent claims 2 and 7 above, and further in view of
Takashi et al. JP 10-034499 A (hereinafter “Takashi”).
Claims 3 and 8,
Rekiek/Costanza/Ghosh teach all the limitations of parent claims 2 and 7 as described above. 
Rekiek/Costanza/Ghosh fail to clearly describe:
wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, and a family number that is incremented for a job in a branching sequence and is inherited for a job in a merging sequence,
the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.
Takashi however, in analogous art of assembly line management and planning, teaches: 
wherein the sequence constraint includes a generation number assigned to a sequence of the jobs, (Takashi: Fig. 2 showing numbering assigned to the sequence of and 
and a family number that is incremented for a job in a branching sequence and is inherited for a job in a merging sequence, (Takashi: Fig. 2 showing numbering assigned to the sequence of jobs/workstations in the process including branching from 1-1 to 2-1, 2-2, and 2-3 where consecutive numbering is assigned to jobs/workstations performing the same work, i.e. in the same “family”, e.g. 2-1, 2-2,…2-n; [0030]In some cases, a plurality of work stations may be provided and the same work may be performed in parallel. This is because the time required for the operation is different from one process to another, so that a process having a long time is parallelized and a residence waiting time generated in a process requiring a short time is shortened. For example, work stations 2 - 1,2 and - 2,2 - 3 may perform the same work corresponding to Step 2 in parallel.)) and
the searching searches from among combinations of jobs assigned to the processes to find a combination of jobs according with a sequence represented by the generation number and the family number in the sequence constraint.  (Fig. 2, 12, 13; [0043]First, the information record is referred to from the ************* of the station 1-1 in order to clarify the contents of the work object (S 101) (S 2). Next, a search for an available free station in Step 2 is performed (S 3). Next, the existence of an empty station is judged (S104), branching to the station chosen when there was an opening is instructed (S105), and the information record of the work object of the tracking data file 19 concerned is moved to the branching instruction place station of the process 2 (S106).; [0052]FIG. 12 shows an example of the driving model data (1) to (3). Each of the models shown in FIGS. 5 a to 5 c changes the operation / non-operation of the work station in Step 2. The in other words Takashi describes simulating and searching for the optimal model/assignments that minimizes the amount of time required from various models (Fig. 12) of the sequencing of jobs and workstations)
	Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the line balancing system and method(s) taught by Rekiek/Costanza/Ghosh, as described above with respect to parent claim 2 and 7, to include searching assignments of jobs based on matching a sequence including a generation and family number by combining the solving of an optimization function to determine optimal assembly line design taught by Rekiek/Costanza/Ghosh with the selection of work assignment based on a defined sequencing model having assigned numbering taught by Takashi, as described above, in the same field of assembly line optimization and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as Precedence graph: Operations are subject to precedence constraints: some tasks have predecessors, i.e., they can only be performed once some operations have been completed”, Fig. 3, 4; P.469: Fig. 2, c.1,¶3) describing optimizing the line balancing based on preference constraints, i.e. sequencing of tasks, and Takashi ([0059]-[0060]) describing simulating and searching for an optimal model/assignment that minimizes the amount of time required, the results of the combination were predictable (MPEP 2143 A).


 Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
Rekiek/Costanza/Ghosh, as applied to parent claims 1 and 6 above, and further in view of
Toshihiko et al. JP 2004-355482 A (hereinafter “Toshihiko”).
Claims 5 and 10,
Rekiek/Costanza/Ghosh teach all the limitations of parent claims 1 and 6 as described above, including solving the optimization problem under the first condition and second condition.
Rekiek/Costanza/Ghosh fails to describe solving the optimization problem under “a third condition that the calculated degree of difficulty is minimized”, i.e.: wherein the calculating further calculates, when the jobs are assigned to the second process, and a degree of difficulty in execution of the jobs by the robot, and the solving further solves the optimization problem under the first condition, the second condition, and a third condition that the calculated degree of difficulty is minimized.  

Toshihiko however, in analogous art of assembly line evaluation, teaches: wherein the calculating further calculates, when the jobs are assigned to the second process, and a degree of difficulty in execution of the jobs by the robot, and the solving further solves the optimization problem under the first condition, the second condition, and a third condition that the calculated degree of difficulty is minimized.   (Toshihiko: Abstract: “An evaluation chart is prepared for each unit operation (supply, chuck, assembly, attachment, connection) in manufacturing a product, and the product is manufactured using an automatic machine by sequentially answering questions. Code No. indicating the difficulty of unit work at the time And a penalty can be reached. Then, the code No. is set for each unit operation based on the evaluation chart. Is selected and input to the computer, the computer displays the input code No. Then, the manufacturing cost of the component is calculated based on the database, and is classified and displayed per unit work. Here, when a unit operation of a component whose cost is to be reduced is selected, the computer displays a reference case for improving the unit operation based on the database, and changes the design based on the reference case.”; [0010]: According to the first aspect of the present invention, the automatic machine is used by sequentially answering the question items in which the assembly work difficulty of the parts and the physical characteristics are hierarchically linked according to the evaluation chart and sequentially selecting the physical characteristics of the parts. Thus, it is possible to reach an index indicating the degree of difficulty of a unit operation when manufacturing a product.; [0026]: Here, a supply bias evaluation chart will be described as an example of the evaluation chart. FIG. 7 shows a supply bias evaluation chart. In FIG. 7, the supply bias evaluation chart associates the assembly work difficulty of a part with physical characteristics, such as the shape, size, packing, and supply form of the part in order, and finally shows a code indicating the difficulty of the supply work. No. And the question items are shown in order so as to reach the penalty coefficient. The penalty coefficient shown in this evaluation chart indicates that the smaller the number, the easier the manufacturing with an automatic machine.; [0042]: According to such an embodiment, the degree of difficulty of unit work when manufacturing a product using an automatic machine is shown by sequentially answering questions for hierarchically associating physical characteristics of parts with an evaluation chart. When the penalty coefficient, which is an index, is reached, improvement cases that are helpful for improving the penalty coefficient by selecting the unit work to be improved are displayed, which is effective in reducing manufacturing costs. It is possible to easily determine the design change of parts or the policy of replacing parts.; in other words describing determining degree of difficulty of the work performed by an automatic machine and attempting to reduce manufacturing costs by improving, i.e. minimizing (“the smaller the number, the easier”), the penalty coefficient, i.e. degree of difficulty, when designing the manufacturing operation) 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Rekiek/Costanza/Ghosh’s system and method(s) for line balancing optimization as described with respect to parent claims 1 and 6, to clearly include solving the optimization problem under the condition that the calculated degree of difficulty is minimized in view of Toshihiko in order to improve manufacturing operation design by reducing manufacturing costs and penalty coefficients and to easily determine design changes and replacements and to accurately evaluate manufacturing costs (Toshihiko: [0042]; [0026]; Abstract) (see MPEP 2143 G).
	Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Rekiek/Costanza/Ghosh with the teachings of Toshihiko, as described above, in the same field of manufacturing operation design and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rekiek (Rekiek: P.469: Fig. 2, c.1,¶3-c.2:¶1; P. 472: Fig. 3; P.473-474; P.479:c.2,¶1-P.480:c.1,¶1,Table 3) describing optimizing line design, based on objectives of cost or time, by determining assigned resources from among manual, robotic, or automated options taking into consideration availability, compatibility, and preferences for resource selection and grouping and Toshihiko (Abstract; [0042]) describing optimizing manufacturing operations by minimizing cost associated with unit work performed by a machine, the results of the combination were predictable, i.e. solving the optimization problem (line balancing design) based on multiple conditions including degree of difficulty of execution of work by the robot/machines to reduce cost (MPEP 2143 A).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.britannica.com/technology/robot-technology: “robot, any automatically operated machine that replaces human effort”
        2 E.g. Rekiek: “Three possible methods for each operation are considered (manual, robotic and automated)” (P. 474), “Table 3 presents the possible resources to accomplish each task as well as the operating mode (M: manual, R: robotic and A: automated)”  (P.480)
        3 i.e. the BRI of the claims include the “consequence” result of the searching/solving the optimization problem is “reduce a total processing time” of jobs assigned to a robot station
        4 Noting Applicant’s specification: [0004]: “a method is known for finding such assignment in which the total job time (cycle time) of the persons and the robots remains within the time limit (takt time) set according to the production schedule and the total cost is the smallest”, in other words the processing time (Applicant’s “cycle” time) is understood to be the actual time for the jobs/processes while the takt time is the desired time/upper limit time referred to as “desired cycle time” in Rekiek